SWEENEY, J.
This is a petition for divorce on the grounds of extreme cruelty and gross misbehavior, and praying- for an absolute divorce and the custody of a minor child and for alimony.
The Court has duly considered the evidence and in its judgment the fair preponderance of the evidence proves that the defendant has been guilty of extreme cruelty and gross misbehavior toward the petitioner, and her petition for divorce is granted and the custody of the child is awarded to her, and the respondent is to have the privilege of seeing the child at reasonable times, and the .respondent is ordered to pay the petitioner $10 a week for her support and that of the child, as alimony, until further order of the Court.’